USCA4 Appeal: 22-1612      Doc: 18         Filed: 11/28/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1612


        CRYSTAL GAIL MANGUM,

                             Plaintiff - Appellant,

                      v.

        OXYGEN MEDIA, LLC,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:21-cv-00337-D)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Crystal Gail Mangum, Appellant Pro Se. Matthew Patrick McGuire, ALSTON & BIRD,
        LLP, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1612     Doc: 18        Filed: 11/28/2022   Pg: 2 of 2




        PER CURIAM:

              Crystal Gail Mangum appeals the district court’s order dismissing Mangum’s

        defamation complaint and declining to recuse. We have reviewed the record and find no

        reversible error. Accordingly, we affirm for the reasons stated by the district court.

        Mangum v. Oxygen Media, LLC, No. 5:21-cv-00337-D (E.D.N.C. May 18, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                  AFFIRMED




                                                  2